   Case 1:20-cv-00418-PGG-SN Document 20 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
AKESODE ADEMOLA FAROUK,
                       Plaintiff,
               -against-                                             ORDER
NY DOE THE DEPARTMENT OF                                     20 Civ. 418 (PGG) (SN)
EDUCATION; DR. DYON ROZIER; ERIKA
TOBIA, SUPERINTENDENT OF DISTRICT
08; MS. PAULETTE CHRISTIE,
                       Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               Pro se Plaintiff Akesode Ademola Farouk filed this action on January 15,

2020, alleging, inter alia, that by terminating his employment, Defendants engaged in

discrimination and retaliation on the basis of his race, national origin, and disability.

(Dkt. No. 2)

               On January 17, 2020, this Court referred this action to Magistrate Judge

Sarah Netburn for general pretrial supervision. (Dkt. No. 5)

               On May 18, 2020, Defendants filed a suggestion of death upon the record

pursuant to Fed. R. Civ. P. 25(a)(1), noting that Plaintiff had died on May 11, 2020, and

that Defendants had confirmed Plaintiff’s death through a telephone conversation with

his former school principal Dr. Dyon Rozier, as well as through a memorial service

notice. (Dkt. No. 17 & Ex. A)

               On June 11, 2020, Judge Netburn issued an order stating that, “[p]ursuant

to [Rule 25(a)], the decedent’s successor or representative must move to substitute the

proper [party] within 90 days after service of the Notice.” (June 11, 2020 Order (Dkt.

No. 18) The Order further noted that “[i]f such motion is not made within 90 days, or by
   Case 1:20-cv-00418-PGG-SN Document 20 Filed 09/08/20 Page 2 of 2




August 16, 2020, the action by the decedent ‘must be dismissed.’ Fed. R. Civ. P. 25(a).”

(Id.) The Order was mailed to Plaintiff’s home address to the attention of his estate. (Id.)

               Rule 25(a) provides that

       [i]f a party dies and the claim is not extinguished, the court may order
       substitution of the proper party. A motion for substitution may be made
       by any party or by the decedent’s successor or representative. If the
       motion is not made within 90 days after service of a statement noting the
       death, the action by or against the decedent must be dismissed.

Fed. R. Civ. P. 25(a). Given that Defendants served their suggestion of death on May 18,

2020, the 90 day period expired on August 16, 2020. As of today, no motion to substitute

has been filed, nor has Plaintiff’s estate communicated with this Court in any manner.

Accordingly, this action will be dismissed pursuant to Rule 25(a).

                                     CONCLUSION

               For the reasons stated above, Plaintiff’s claims against Defendants are

dismissed. The Clerk of the Court is directed to close this case.

               Copies mailed by Chambers.

Dated: New York, New York
       September 8, 2020
